IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00355-CV

WILLIAM M. WINDSOR,
                                                           Appellant
v.

SAM ROUND,
                                                           Appellee


                          From the 378th District Court
                              Ellis County, Texas
                             Trial Court No. 88611


                                       ORDER


      William M. Windsor’s Request for Scheduling Order is denied. The Court has

provided Windsor with a schedule of deadlines for past due items. The Texas Rules of

Appellate Procedure provides the deadlines for any future filings.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Request denied
Order issued and filed June 18, 2015